Title: From Thomas Jefferson to Samuel Harrison Smith, 19 December 1823
From: Jefferson, Thomas
To: Smith, Samuel Harrison

Monticello
Dec. 19. 23.Do not for the world, my dear Sir, suffer my letter of Aug. 2d to get before the public, nor to go out of your own hands, or to be copied. I am always averse to the publication of my letters, because I wish to be at rest, retired, & unnoticed: but most especially this letter. I never meant to meddle in a Presidential election; and in a letter to a person in N. York written after the date of the one to you, I declared that I would take no part in the ensuing one, and permitted him to publish the letter. a thousand improprieties, indelicacies, & considerations of friendships, strongly felt by myself, forbid it. I am glad you did not name to me those to whom you had thought to give a copy; because, not knowing who they are, my unwillingness cannot be felt by any as proceeding from a want of personal confidence, but truly from the motives before stated. I hope the choice will fall on some real republican, who will continue the administration on the express principles of the constitution, unadulterated by constructions reducing it to a blank, to be filled with what every one pleases, and what never was intended. with this I shall be contented. Accept for yourself & mrs Smith the assurances of my affectionate esteem and respect.Th: Jefferson